DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The rejection of claim 8 under 35 U.S.C. 102(a)(1) as anticipated by Scheibel et al. is withdrawn in view of the claim amendments in the Response of Sept. 16, 2021.  
The rejection of claims 9-12 and 15 under 35 U.S.C. 103 as being obvious over Scheibel et al. in view of Mortarino et al. is withdrawn in view of the claim amendments in the Response of Sept. 16, 2021.  
The rejection of claim 14 under 35 U.S.C. 103 as being obvious over Scheibel et al. in view of Mortarino et al. and Ko et al.  is withdrawn in view of the claim amendments in the Response of Sept. 16, 2021.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

new matter rejection.  Applicants have amended the claims to recite that the exfoliated silk microfibrils or nanofibrils are native silk fibers.  This amendment is not supported by the original disclosure.  
“Native silk fibers” are defined as silk fibers provided from any silk producing animal (para. [0085]); nowhere in the original disclosure are “native silk fibers” defined as the resulting exfoliated silk that has been transformed into microfibrils or nanofibrils.   
With respect to the characteristics of exfoliated silk microfibrils or nanofibrils, the specification repeatedly discloses that the exfoliated silk microfibrils or nanofibrils “retain the hierarchical structure” of native silk fibers (para. [0004] of published application), or have “similar or substantially the same” hierarchical structure as native silk fibers. (paras. [0010], [0114], [0151], [0156], [0168]). The invention is based on “the surprising realization that extended exposure to polar organic solvents results in partial degradation of native silk fibers such that microfibrils produce thereby are able to retain much of the hierarchical structure of native silk fibers…” (para. [0082], Figs. 11 & 28).  The exfoliated silk microfibrils or nanofibrils may “approximate one or more desirable physical characteristics of native silk fibers,” such as elongation at break  (paras. [0012], [0117], [0134]).  The exfoliated silk microfibrils or 
The specification describes the process for making exfoliated silk microfibrils or nanofibrils, which includes treatments that start with native silk fibers and produce exfoliated silk nanofibrils (paras. [0037], [0089], [0090], Fig. 11); this process is repeatedly described as starting with native silk fibers, and exposing them to polar organic solvents, and producing exfoliated microfibrils (para. [0084]) or nanofibrils (para. [0037]).   While not binding, the specification describes the ratio of silk to polar organic solvent as being one which enables the native silk fibers to be penetrated by the polar organic solvent enough to be partially dissolved, but not so much as to be completely dissolved.  (para. [0092]).  
Nowhere in the specification is their inherent or implicit support for the claimed exfoliated silk microfibrils or nanofibrils being native silk fibers; rather, as detailed above, they possess characteristics that are the same or substantially similar to the native silk fibers from which they are made.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition without significantly more. The claim(s) recite(s) a composition comprising a plurality of exfoliated silk microfibrils or nanofibrils wherein the exfoliated silk microfibrils or nanofibrils are native silk fibers. This judicial exception is not 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632